Exhibit 10.4
paalogo.gif [paalogo.gif]





August 25, 2016
(As Amended on March 22, 2018)




[Name]
[Address]


Re:
Grant of Phantom Units



Dear [name]:


I am pleased to inform you that you have been granted [number] Phantom Units as
of the above date pursuant to the Company’s 2013 Long-Term Incentive Plan (the
“Plan”). In addition, in tandem with each Phantom Unit you have been granted a
distribution equivalent right (a “DER”). A DER represents the right to receive a
cash payment equivalent to the amount, if any, paid in cash distributions on one
Common Unit of Plains All American Pipeline, L.P. (“PAA” or the “Partnership”)
to the holder of such Common Unit. The terms and conditions of this grant are as
set forth below.


1.
Subject to the further provisions of this Agreement, your Phantom Units shall
vest (become payable in the form of one Common Unit of PAA for each Phantom
Unit) as follows:

a.
Tranche A, which shall consist of one-third of the total number of Phantom Units
covered by this grant letter, shall vest on the August 2019 Distribution Date;

b.
Tranche B, which shall consist of one-third of the total number of Phantom Units
covered by this grant letter, shall vest as follows: (i) one-sixth (half of
Tranche B) shall vest on the August 2020 Distribution Date; and (ii) one-sixth
(the remaining half of Tranche B) shall vest upon the first date following the
date hereof on which the Partnership generates distributable cash flow (“DCF”)
per common unit on a trailing four quarter basis of at least $2.50; however, in
the event such $2.50 DCF per common unit threshold is not met on or prior to the
August 2022 distribution date (the “Outside Vesting Date”), the applicable
Phantom Units will vest on such Outside Vesting Date, provided that following
the date hereof but on or prior to such Outside Vesting Date PAA shall have
achieved a trailing four quarter DCF per common unit of at least $2.30; and

c.
Tranche C, which shall consist of one-third of the total number of Phantom Units
covered by this grant letter, shall vest as follows: (i) one-sixth (half of
Tranche C) shall vest on the August 2021 Distribution Date; and (ii) one-sixth
(the remaining half of Tranche C) shall vest upon the first date following the
date hereof on which the Partnership generates DCF per common unit on a trailing
four quarter basis of at least $2.65; however, in the event such $2.65 DCF per
common unit threshold is not met on or prior to the Outside Vesting Date, the



333 Clay Street, Suite 1600 (77002)     ■ P.O. Box 4648 ■ Houston, Texas
77210-4648 ■ 713-646-4100



--------------------------------------------------------------------------------

Page 2




applicable Phantom Units will vest on such Outside Vesting Date, provided that
following the date hereof but on or prior to such Outside Vesting Date PAA shall
have achieved a trailing four quarter DCF per common unit of at least $2.30.


Any remaining Phantom Units that have not vested on or before the Outside
Vesting Date, and any associated DERs (regardless of vesting), shall expire on
such date. The DCF per common unit amounts referenced in this paragraph are
subject to adjustment in the reasonable discretion of the CEO to account for
significant asset sales.


2.
Subject to the further provisions of this Agreement, your DERs shall vest
(become payable in cash) as follows: (i) one-third of your DERs (the DERs
associated with Tranche (A)) shall vest upon and effective with the earlier to
occur of the August 2018 Distribution Date and the first date following the date
hereof on which the Partnership generates DCF per common unit on a trailing four
quarter basis of at least $2.30, (ii) one-third of your DERs (the DERs
associated with Tranche (B)) shall vest upon and effective with the earlier to
occur of the August 2019 Distribution Date and the first date following the date
hereof on which the Partnership generates DCF per common unit on a trailing four
quarter basis of at least $2.40, and (iii) one-third of your DERs (the DERs
associated with Tranche (C)) shall vest upon and effective with the earlier to
occur of the August 2020 Distribution Date and the first date following the date
hereof on which the Partnership generates DCF per common unit on a trailing four
quarter basis of at least $2.50. The DCF per common unit amounts referenced in
this paragraph are subject to adjustment in the reasonable discretion of the CEO
to account for significant asset sales.

3.
Your DERs shall not accrue payments prior to vesting.



4.
The number of Phantom Units subject to this award and any distribution level
required for vesting under paragraphs 1 or 2 above shall be proportionately
reduced or increased for any split or reverse split, respectively, of the Units,
or any event or transaction having a similar effect.



5.
Upon vesting of any Phantom Units, an equivalent number of DERs (from the
associated Tranche) will expire. Any such DERs that are vested prior to, or that
would vest as of, the Distribution Date on which the Phantom Units vest, shall
be payable on such Distribution Date prior to their expiration.



6.
In the event of the termination of your employment with the Company and its
Affiliates for any reason (other than in connection with a Change in Status or
by reason of your death or “disability,” as defined in paragraph 7 below), all
of your then outstanding DERs (regardless of vesting) and Phantom Units shall
automatically be forfeited as of






--------------------------------------------------------------------------------

Page 3




the date of termination; provided, however, that if the Company or its
Affiliates terminate your employment other than as a result of a Termination for
Cause: (i) any unvested Phantom Units that would, but for such termination and
forfeiture, vest on a specified Distribution Date (August 2019, August 2020,
August 2021 or August 2022) during the twelve month period immediately following
such termination, shall be deemed nonforfeitable on the date of termination, and
shall vest on the next following Distribution Date; (ii) any unvested Phantom
Units covered by paragraphs 1(b)(ii) and 1(c)(ii) above with respect to which
the Company has, as of the date of termination, declared but not yet paid a
quarterly distribution that would upon payment thereof satisfy the applicable
distribution criteria for such Phantom Units, shall be deemed nonforfeitable on
the date of termination, and shall vest on the next following Distribution Date;
and (iii) any DERs associated with such unvested, nonforfeitable Phantom Units
described in clause (i) or (ii) immediately preceding shall not be forfeited on
the date of termination, but shall vest in accordance with paragraph 2 above and
if vested shall be payable and shall expire in accordance with paragraph 1 or
paragraph 5 above.


7.
In the event of the termination of your employment with the Company and its
Affiliates by reason of your death or your “disability” (a physical or mental
infirmity that impairs your ability substantially to perform your duties for a
period of eighteen months or that the Company otherwise determines constitutes a
“disability”), the following provisions shall apply: (i) if such termination
takes place prior to the second anniversary of the date of this grant, all of
your then outstanding Phantom Units and DERs shall automatically be forfeited as
of the date of termination; and (ii) if such termination takes place on or after
the second anniversary of the date of this grant, your then outstanding Phantom
Units shall be deemed nonforfeitable on the date of termination and shall vest
on the next following Distribution Date (and any DERs associated with such
unvested, nonforfeitable Phantom Units shall not be forfeited on the date of
termination, but shall vest in accordance with paragraph 2 above and if vested
shall be payable and shall expire in accordance with paragraph 1 or paragraph 5
above). As soon as administratively practicable after the vesting of any Phantom
Units pursuant to this paragraph 7, payment will be made in cash in an amount
equal to the Market Value of the number of Phantom Units vesting.



8.
In the event of a Change in Status, all of your then outstanding Phantom Units
and tandem DERs shall be deemed 100% nonforfeitable on such date, and such
Phantom Units shall vest in full upon the next Distribution Date.



9.
Upon payment pursuant to a DER, the Company will withhold any taxes due from
your compensation as required by law. Upon vesting of a Phantom Unit, the
Company will withhold any taxes due from your compensation as required by law,
which (in the sole discretion of the Company) may include withholding a number
of Common Units otherwise payable to you.






--------------------------------------------------------------------------------

Page 4






As used herein, (i) the “Company” refers to Plains All American GP LLC; (ii)
“Distribution Date” means the day in February, May, August or November in any
year (as context dictates) that is 45 days after the end of the most recently
completed calendar quarter (or, if not a business day, the closest previous
business day); and (iii) “Market Value” means the average of the closing sales
prices for a Common Unit on the New York Stock Exchange for the five trading
days preceding the then most recent “ex dividend” date for payment of a
distribution by the Partnership.


The phrase “Change in Status” means (A) the termination of your employment by
the Company other than a Termination for Cause, within two and a half months
prior to or one year following a Change of Control (the “Protected Period”), or
(B) the termination of your employment by you due to the occurrence during the
Protected Period, without your written consent, of (i) any material diminution
in your authority, duties or responsibilities, (ii) any material reduction in
your base salary or (iii) any other action or inaction that constitutes a
material breach of this Agreement by the Company. A termination by you shall not
be a Change in Status unless (1) you provide written notice to the Company of
the condition in (B)(i), (ii) or (iii) that would constitute a Change in Status
within 90 days of the initial existence of the condition and (2) the Company
fails to remedy the condition within the 30-day period following such notice.


The phrase “Change of Control” means, and shall be deemed to have occurred upon
the occurrence of, one or more of the following events: (i) Plains GP Holdings,
L.P. (“PAGP”) ceases to retain direct or indirect control of the general partner
of the Partnership; (ii) PAGP ceases to beneficially own, directly or
indirectly, more than 50% of the membership interest in the Company; (iii) any
direct or indirect sale, lease, exchange or other transfer (in one transaction
or a series of related transactions and whether by merger or otherwise) of all
or substantially all of the assets of the Partnership, PAGP or the Company to
one or more Persons who are not affiliates of PAGP (“third party or parties”),
other than a transaction in which the Owner Affiliates (as defined below)
continue to beneficially own, directly or indirectly, more than 50% of the
issued and outstanding voting securities of such third party or parties
immediately following such transaction; (iv) (x) a “person” or “group” (as such
terms are defined in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) other than the Owner Affiliates becomes the “beneficial owner”
directly or indirectly of 25% or more of the member interest in PAA GP Holdings
LLC, a Delaware limited liability company and the general partner of PAGP (“PAGP
GP”), and (y) the member interest beneficially owned by such “person” or “group”
exceeds the aggregate member interest in PAGP GP beneficially owned, directly or
indirectly, by the Owner Affiliates; (v) any Person (other than PAGP, the
Partnership or their respective affiliates), including any partnership, limited
partnership, syndicate or other “person” or “group,” becomes the beneficial
owner, directly or indirectly, of 50% or more of the membership interest in the
Company or 50% or more of the outstanding limited partnership interests of PAGP;
or (vi) any Person (other than PAGP or its wholly owned subsidiaries), including
any partnership, limited partnership, syndicate or other “person” or “group,”
becomes the beneficial owner, directly or indirectly, of 50% or more of the
membership interest in PAGP GP.


As used herein, the term “Owner Affiliates” shall mean KAFU Holdings, L.P. and
its affiliates, EMG Investment, LLC and its affiliates, Oxy Holding Company
(Pipeline), Inc. and its





--------------------------------------------------------------------------------

Page 5




affiliates, Mark Strome and his affiliates, Windy, LLC and its affiliates, PAA
Management, L.P. and its affiliates, PAGP and its affiliates, Jay Chernosky,
Kipp PAA Trust, Paul Riddle, Russell Clingman, David Humphreys and Philip
Trinder.


The phrase “Termination for Cause” shall mean severance of your employment with
the Company or its Affiliates based on your (i) failure to perform the duties
and responsibilities of your position at an acceptable level as reasonably
determined in good faith by the CEO of the Company, (ii) conviction of or guilty
plea to the committing of an act or acts constituting a felony under the laws of
the United States or any state thereof (or Canada or any province thereof) or
any misdemeanor involving moral turpitude, or (iii) violation of the Company’s
Code of Business Conduct (unless waived in accordance with the terms thereof),
in the case of clauses (i) and (iii), with the specific failure or violation
described to you in writing.


Terms used herein that are not defined herein shall have the meanings set forth
in the Plan or, if not defined in the Plan, in the Fifth Amended and Restated
Agreement of Limited Partnership of Plains All American Pipeline, L.P., as
amended (the “Partnership Agreement”).


This award is intended to either (i) qualify as a “short-term deferral” under
Section 409A of the Internal Revenue Code of 1986, as amended, or (ii) comply
with the provisions of Section 409A. If it is determined that any payments or
benefits to be made or provided under this Agreement do not comply with Section
409A, the parties agree to amend this Agreement or take such other actions as
reasonably necessary or appropriate to comply with Section 409A while preserving
the economic agreement of the parties.


By signing below, you agree that the Phantom Units and DERs granted hereunder
are governed by the terms of the Plan. Copies of the Plan and the Partnership
Agreement are available upon request.


    





--------------------------------------------------------------------------------

Page 6




In order for this grant to be effective you must designate a beneficiary that
will be entitled to receive any benefits payable under this grant in the event
of your death. Unless you indicate otherwise by checking the appropriate box the
named beneficiaries on this form will serve as your beneficiaries for all
previous LTIP grants. Please execute and return a copy of this grant letter to
me and retain a copy for your records


PLAINS ALL AMERICAN PIPELINE, L.P.


By:    PAA GP LLC, its general partner
By:    PLAINS AAP, L.P., its sole member
By:
PLAINS ALL AMERICAN GP LLC,
its general partner





By:
______________________________

Name:
Richard McGee

Title:
Executive Vice President & General Counsel





Beneficiary Designation
Primary Beneficiary Name
Relationship
Percent (Must total 100%)
 
 
 
 
 
 
 
 
 
Secondary Beneficiary Name
Relationship
Percent (Must total 100%)
 
 
 
 
 
 
 
 
 



⁯ Check this box only if designation does not apply to prior grants






_____________________________
[name]


Units: [number]            


Dated: _______________________





